FILED
                           NOT FOR PUBLICATION                              MAR 25 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-10083

              Plaintiff - Appellee,              D.C. No. 1:08-cr-00077-AWI-1

  v.
                                                 MEMORANDUM *
DUNCAN WILLIAM NOTHSTEIN,

              Defendant - Appellant.



                  Appeal from the United States District Court
                      for the Eastern District of California
                 Anthony W. Ishii, Chief District Judge, Presiding

                            Submitted March 15, 2011 **
                             San Francisco, California

Before: WALLACE, FERNANDEZ, and CLIFTON, Circuit Judges.

       Duncan Nothstein appeals from the district court’s denial of his motion to

suppress evidence discovered during a search of his vehicle for narcotics. The




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
district court had jurisdiction pursuant to 28 U.S.C. § 1331, and we have

jurisdiction under 28 U.S.C. § 1291. We affirm.

      The scope of Nothstein’s voluntary consent included the search for

narcotics. The largely consistent testimonies of the three officers about the

conversation between Nothstein and Sergeant Cavazos demonstrate that a

reasonable person would have understood Nothstein to have given consent to the

search for drugs. See Florida v. Jimeno, 500 U.S. 248, 251 (1991). Based on these

testimonies, the district court was satisfied that Sergeant Cavazos requested

permission to search for narcotics in addition to weapons and other persons, and

the court did not clearly err in finding that Nothstein gave his consent.

      Once given, the consent was not withdrawn. Nothstein did not once state

that he wanted the officers to stop searching his car. His statements expressed

merely reluctance concerning the continued search, which did not equate to an

unequivocal act or statement of withdrawal. See United States v. Brown, 884 F.2d

1309, 1311-12 (9th Cir. 1989). Nor was the atmosphere so coercive that Nothstein

was effectively prevented from withdrawing consent. See United States v.

McWeeney, 454 F.3d 1030, 1036-37 (9th Cir. 2006). There was no evidence of

threats or show of force, Nothstein was not handcuffed, he was free to walk around




                                           2
during the initial searches, and he was not prohibited from observing the initial

searches.

      Having obtained Nothstein’s voluntary consent to the narcotics search, the

officers were entitled to follow up in good faith by utilizing a drug-sniffing dog.

See United States v. Rodriguez-Preciado, 399 F.3d 1118, 1131 (9th Cir. 2005)

(“[T]he search of the van with a drug-sniffing dog was within the scope of [the

defendant’s] consent.”). Nothstein did not object to the use of a canine unit,

despite being informed that the officers had called and were waiting for a canine

unit to assist with the search. Furthermore, the officers were reasonably justified in

detaining Nothstein in the patrol car for up to 20 minutes in order to allow the

canine unit to search his vehicle. See Alexander v. County of Los Angeles, 64 F.3d

1315, 1321 (9th Cir. 1995) (“[D]etention of over an hour was reasonable when

necessary in order to bring a narcotics dog to the scene to confirm the officers’

suspicions that the detainee was smuggling drugs.”).

      AFFIRMED.




                                          3